ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that NORMAN ROBBINS of WOOD-BRIDGE, who was admitted to the bar of this State in 1960, be publicly reprimanded for violating RPC 8.4(c) by improperly affixing his jurat to a deed that contained signatures that were not genuine, and said NORMAN ROBBINS having been Ordered to Show Cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
*455It is ORDERED that the report and recommendation of the Disciplinary Review are adopted and NORMAN ROBBINS is hereby publicly reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.